TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 21, 2016



                                      NO. 03-14-00323-CV


                          Roger Bufler and Sandy Bufler, Appellants

                                                 v.

                              Apeck Construction, LLC, Appellee




              APPEAL FROM 51ST DISTRICT COURT OF COKE COUNTY
             BEFORE JUSTICES PURYEAR, BOURLAND, AND SHANNON*
                  AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the order signed by the trial court on April 25, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. The appellants shall pay all

costs relating to this appeal, both in this Court and the court below.




* Before Bob E. Shannon, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
See Tex. Gov’t Code § 74.003(b).